Title: To Thomas Jefferson from Elize Winn, 20 February 1803
From: Winn, Elize
To: Jefferson, Thomas


          
            Hail
            Louisville Ky Feby 20th 1803
          
          Father of the nations our emperor the man we love
          Next heaven if I said more twere scarce a Sin
          You are all thats good and god like
          In the full vintage of thy flowing honours Sat Still
          And saw it presst by other hands fortune Came Smileing
          To thy youth an wood it and purple greatness met thy
          Ripend years
          When first you Cam to Empire was borne on tides of people
          To thy triumph the wish of nations and the willing word
          Received as thy pledge of futer peace
          O peace sweet union of States what else but thou gives
          Strength and glory to a people me think again I see those gentle
          days renewd that blessd our isle I see our
          plains unbounded waveing with the gifts of harvest
          Our Seas with Commerce Throng our busey ports
          with Cheerful toil
          Our nymphs and Shepherds Sporting in each vale inspire
          New song and wake the pastoral reed—Come my Sons I long
          To See this prince of whom the world Speaks largely
          Well whose name Ile teach you to lisp whose fortunes
          You shall follow
          His cause thy nerveous arms shall defend and may those
          wings that spreds from Shore to Shore Vouchsaf to Shelter me and
          My little familey … and long may he live to rule america
          O may he be blessd as he deserves is the prayers of his most Humbl and obedient Servt
          Except as a pledge of my love and ready obedience a few peccans they were sent to me by a french lady from St vincenes I never opend them but send them On to you with my preyers and beg you may recieve them I am Dear Sir your ever faithful Servt
          
            Elize Winn
          
        